Citation Nr: 0526121	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased disability rating for 
bilateral pes planus, evaluated as 10 percent disabling prior 
to December 9, 2002, and 30 percent disabling thereafter.

3.  Entitlement to an initial compensable disability rating 
for hallux valgus with bunion, right foot.

4.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to service connection for a back condition, 
claimed as secondary to service-connected bilateral knee 
disabilities.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Waco, Texas.  A hearing was held at the RO 
before the undersigned Veterans Law Judge in May 2005.

In May 2002, the RO issued a rating decision by which a 10 
percent disability rating for hypertension was granted and 
service connection for bilateral pes planus and hallux valgus 
with bunion, right foot, was established.  The veteran voiced 
disagreement with the assigned disability ratings in July 
2002 and a statement of the case (SOC) was issued in October 
2002.  The veteran perfected this appeal in December 2002.

In December 2002, the veteran also claimed entitlement to 
secondary service connection for a back condition.  A rating 
decision was issued in February 2003, with which the veteran 
voiced disagreement in June 2003 (expressly limited to 
secondary service connection).  A SOC was issued in July 2004 
and the veteran's substantive appeal was received the 
following month.

In June 2003, the veteran filed a claim seeking an increased 
rating for his bilateral knee disabilities.  A rating 
decision was issued in January 2004 and in March 2004, the 
veteran voiced disagreement with the continuation of his 
disability ratings.  A SOC was issued in July 2004 and the 
veteran's substantive appeal was received the following 
month.

It appears from the record that the veteran has raised a 
claim of entitlement to service connection for impotence as 
secondary to his service-connected hypertension and 
associated medications.  See May 2005 hearing transcript.  
The Board refers this matter to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein has been developed and obtained, 
and all due process concerns have been addressed.

2.  The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 110 and systolic pressure 
predominantly less than 200.

3.  In May 2005 correspondence, prior to the promulgation of 
a decision in the appeal, the veteran requested that the 
issue of entitlement to an initial increased disability 
rating for bilateral pes planus (evaluated as 10 percent 
disabling prior to December 9, 2002, and 30 percent disabling 
thereafter) be withdrawn.

4.  The veteran's service-connected hallux valgus with 
bunion, right foot, is manifested by minimal pain upon 
palpation of the bunion.  He has use and mobility of his 
right great toe and X-ray evidence reveals no arthritis.  The 
evidence does not indicate that his disability required 
resection of the metatarsal head or is of such severity as to 
be equivalent to amputation of the great toe.

5.  The veteran's service-connected right knee disability is 
manifested by complaints of pain, decreased endurance and 
minimal limitation of function of the knee but no evidence of 
recurrent instability or subluxation.

6.  The veteran's service-connected left knee disability is 
manifested by complaints of pain, decreased endurance and 
minimal limitation of function of the knee but no evidence of 
recurrent instability or subluxation.

7.  Competent medical evidence does not indicate that a back 
condition is proximately due to or the result of service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of entitlement to an initial 
increased disability rating for bilateral pes planus, 
evaluated as 10 percent disabling prior to December 9, 2002, 
and 30 percent disabling thereafter, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

3.  The criteria for a compensable rating for hallux valgus 
with bunion, right foot, are not met during the pendency of 
this appeal.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5280 (2004).

4.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2004).

5.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2004).

6.  A back condition is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In the appeal of an initial assignment 
of a rating disability, a veteran may be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board decisions must be based on the entire record, with 
consideration of all the evidence.  38 U.S.C.A. § 7104 (West 
2002).  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Hypertension

In April 2001, the veteran filed an increased rating claim 
for his service-connected hypertension.  He is currently 
evaluated as 10 percent disabled, which contemplates 
hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominantly 
100 or more or if systolic pressure is predominantly 160 or 
when continuous medication is shown necessary for the control 
of hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A higher 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  

Here, the veteran testified that he had light headedness 
occasionally and his vision blurred when his blood pressure 
went up.  He also testified to needing medication for his 
hypertension.  The medical evidence also reveals that he took 
continuous medication to control his hypertension, beginning 
in the spring of 2001.  See July 2001 VA examination report.  
His VA treatment records and the private medical evidence 
show that his hypertension was reasonably well controlled.  
The evidence fails to reveal hypertension manifested by 
diastolic pressure of predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Instead the private 
medical evidence reveals diastolic pressure readings ranging 
from 130 to 150 and systolic pressure readings ranging from 
80 to 94.  His VA treatment records reveal diastolic pressure 
readings ranging from 126 to 168 and systolic pressure 
readings ranging from 64 to 93.  A February 2003 VA treatment 
record indicates that the veteran's at-home blood pressure 
readings were around 160/85.  The July 2001 VA examination 
report reveals blood pressure readings of 126/80 in the right 
arm and 130/84 in the left arm.  The October 2004 VA 
examination report contains a blood pressure reading of 
133/66.  Basically, while the medical evidence does in fact 
show slight variations in the veteran's blood pressure, the 
blood pressure readings do not reflect the degree of 
diastolic or systolic pressure contemplated for a higher 
disability rating.  Therefore, his claim is denied.

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected hypertension affects his 
efficiency in certain tasks.  In fact, the veteran has 
testified to seeking emergency room treatment on one occasion 
for his disability.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Hallux Valgus with Bunion, Right Foot

Service connection for pes planus and hallux valgus with 
bunion, right foot, was established in a May 2002 rating 
decision.  A compensable rating for the pes planus was 
granted based on evidence of pain, swelling of feet upon 
prolonged use, and use of shoe inserts.  A disability rating 
increase was established for pes planus based on excessive 
pronation, an increase in pain, and moderate malalignment of 
forefoot and midfoot.  See March 2005 rating decision.  The 
Board makes note of the symptoms used to evaluate the 
veteran's pes planus because the same symptoms cannot be 
utilized to evaluate his hallux valgus.  See 38 C.F.R. § 4.14 
(2004).

The veteran's hallux valgus with bunion of the right foot is 
rated as noncompensable.  Unilateral hallux valgus is rated 
as 10 percent disabling when operated with resection of the 
metatarsal head or when it is of such severity as to be 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2004).  The evidence does not 
indicate and the veteran does not assert that his hallux 
valgus has required resection of the metatarsal head.  Nor 
does the medical evidence indicate that the veteran's 
limitation of function of the right great toe is equivalent 
to amputation.  While the private and VA medical evidence 
reveals the veteran complained of generalized foot pain, the 
objective evidence indicates the veteran has use and mobility 
of his right great toe.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004).  The August 2001 VA examination report indicates that 
he had dorsiflexion of the great toe to 30 degrees with 
plantar flexion to 10 degrees.  The report reflects that the 
joint was not painful on motion, there was no weakened 
movement, no excess fatigability with use and no 
incoordination.  There was minimal painful palpation of the 
veteran's right foot bunion.  The October 2004 VA examination 
report again reflects use and mobility of the right great toe 
(the veteran had 10 degrees of dorsiflexion).  Accordingly, a 
compensable rating is not warranted for right foot hallux 
valgus with bunion.

Here, the Board notes that a July 2001 VA progress note 
contains an assessment of degenerative joint disease, noting 
"knees and feet."  Generally, degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  An August 2004 VA radiology report, however, 
specifically indicates that the veteran had severe hallux 
valgus of the right foot but no arthritis.  Therefore, as the 
evidence does not sustain the assessment of degenerative 
joint disease of the right foot, a compensable rating is also 
not warranted based on limitation of motion.  

In short, the weight of the evidence is against the veteran's 
increased rating claim and the doctrine of reasonable doubt 
is not for application.  See 38 C.F.R. §§ 4.3, 4.7 (2004).  
As the evidence fails to reveals a disability picture that 
approximates the criteria for a compensable rating for hallux 
valgus with bunion of the right foot at any point during the 
pendency of this appeal, a stage rating is not warranted.  

While the evidence shows that the veteran had minimal pain 
upon palpation of his right foot bunion, the record does not 
show a disability picture so unusual that it renders 
application of the rating schedule impractical.  There is no 
medical evidence of frequent hospitalization or evidence that 
right foot hallux valgus with bunion has caused marked 
interference with employment.  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

Chondromalacia Patella of the Right Knee

The veteran was originally granted service connection for a 
right knee condition in an August 2002 rating action, and 
assigned a non-compensable evaluation effective from April 
2000.  In December 2002, the evaluation was increased to 10 
percent, based on painful motion, effective April 2000, 
(although the cited Diagnostic Code was 5257, which addresses 
subluxation and instability.)  Under that code, slight 
recurrent subluxation or lateral instability is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  A 20 percent disability rating is assigned for 
recurrent subluxation or lateral instability of the knee that 
is moderate.  Id.  A maximum 30 percent rating is warranted 
when such impairment is severe.  Id.  Here, the evidence 
during the current claim fails to reveal slight recurrent 
subluxation or lateral instability of the right knee.  While 
the veteran testified at the May 2005 hearing and reported to 
the examiner at the October 2004 VA examination that he had 
lateral instability of the knee and locking and giving away, 
objective evidence fails to reveal lateral instability or 
recurrent subluxation.  The October 2004 VA examination 
report shows that upon testing, his right knee was stable and 
that his knee was normal upon inspection.  He had no redness, 
swelling, effusion, or guarding.  An October 2003 VA 
examination report also fails to reveal objective evidence of 
lateral instability or recurrent subluxation of the right 
knee, and an August 2004 private examination report indicates 
the veteran had no evidence of medial or lateral instability.  
The report shows some crepitation of the right knee and 
effusion in the knee joint.  Thus, the veteran does not meet 
the criteria for a compensable evaluation under Diagnostic 
Code 5257.  

The evidence includes X-ray evidence of degenerative joint 
disease of the right knee.  See August 2004 private 
examination report.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  Diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004).  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2004).  "[F]unctional loss due to pain is to 
be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath, 1 Vet. App. at 592.

Under applicable criteria, a 10 percent evaluation is 
assigned for limitation of flexion of the knee to 45 degrees.  
A 20 percent rating is assigned with limitation of flexion to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of extension to 10 degrees is assigned a 10 
percent rating under Diagnostic Code 5261, and a 20 percent 
rating is assigned with limitation of extension to 15 
degrees.  The October 2003 VA examination report reflects 
range of motion of the right knee from zero to 120 degrees 
with painful motion at the end of flexion.  The examiner 
indicated that the range of motion was additionally limited 
by pain but not to what degree.  The report indicates that 
the veteran had no abnormal or guarding of movement and he 
had a normal gait with no limitations on standing or walking.  
The August 2004 private examination report shows the veteran 
had extension to zero degrees and flexion to 110 degrees.  
The report also indicates he had normal muscle strength, 
normal tone, and no muscle atrophy.  The October 2004 VA 
examination report reflects range of motion of zero degrees 
extension and 140 degrees flexion with pain at the end of 
flexion.  There was no change in range of motion with 
repeated or resisted action.  Despite the veteran's various 
subjective complaints to include pain, stiffness and swelling 
of the right knee most of the time, examination revealed no 
redness or swelling of his knee.  

Due to lack of objective evidence such as decreased 
musculature or atrophy in conjunction with the ranges of 
function reflected in both private and VA medical evidence, 
the Board concludes that the evidence is not reflective of 
limitation of function of the right knee that approximates 
extension of the knee to 10 degrees or flexion of the knee to 
45 degrees.  As such, a compensable disability rating is not 
warranted for limitation of motion of the knee based either 
on extension or flexion.  But, to the extent the arthritis is 
a manifestation of the service connected chondromalacia, 
since there is some limitation of motion, with pain, the 
veteran satisfies the criteria for a 10 percent rating, and 
no more, under Diagnostic Code 5003.  

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional alternative 
diagnostic codes available to evaluate knee disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2004); 
but see 38 C.F.R. § 4.14 (2004).  The evidence of record, 
however, does not reflect the veteran has ankylosis of his 
right knee or impairment of the tibia and fibula resulting in 
nonunion with loose motion such that application of 
Diagnostic Code 5256 or 5262, respectively, would be proper.

In short, the weight of the evidence is against a higher 
disability rating for the veteran's right knee based on 
limitation of function or instability.  While the May 2005 
hearing transcript reflects that the veteran asserts that he 
should be granted a compensable disability rating for both 
instability and limitation of motion, he is not shown by 
competent evidence to have instability.  As neither separate 
nor higher disability ratings are warranted under alternative 
diagnostic codes, the Board must conclude that the weight of 
the evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for his right knee disability.  
The Board notes that when the preponderance of the evidence 
is against a claim, the doctrine of reasonable doubt is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected right knee disability limits his 
efficiency in certain tasks.  In fact, the evidence of record 
shows that the veteran's right knee disability served as the 
basis for the veteran ending his reservist duties with the 
military.  See June 2002 letter from private physician.  
However, evaluations for VA purposes are based on the 
resulting average impairment in earning capacity in civilian 
occupations.  38 C.F.R. § 4.1 (2004).  The evidence fails to 
reveal marked interference with his employment as a police 
office due to his right knee.  Nor is the evidence of record 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
right knee disability picture does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

Chondromalacia Patella of the Left Knee

The veteran's claim and award of benefits for his left knee 
were the same as those of his right knee.  After initially 
awarding a non-compensable evaluation, the veteran was 
granted a 10 percent evaluation, effective from April 2000, 
based on painful motion.  As previously noted, slight 
recurrent subluxation or lateral instability is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  A 20 percent disability rating is assigned for 
recurrent subluxation or lateral instability of the knee that 
is moderate.  Id.  A maximum 30 percent rating is warranted 
when such impairment is severe.  Id.  Here, the evidence 
during the current claim fails to reveal slight recurrent 
subluxation or lateral instability of the left knee.  While 
the veteran testified at the May 2005 hearing and reported to 
the examiner at the October 2004 VA examination that he had 
lateral instability of the knee and locking and giving away, 
objective evidence fails to reveal lateral instability or 
recurrent subluxation.  An October 2003 VA examination report 
fails to reveal objective evidence of lateral instability or 
recurrent subluxation of the left knee.  An August 2004 
private examination report indicates the veteran had no 
evidence of medial or lateral instability but there was some 
crepitation upon examination, and an October 2004 VA 
examination report shows that upon testing, his left knee was 
stable and that his knee was normal upon inspection.  He had 
no redness, swelling, effusion, or guarding.  Thus, an 
evaluation under Diagnostic Code 5257 is not warranted.  

The evidence includes X-ray evidence of degenerative joint 
disease of the left knee, see August 2004 private examination 
report, and there is some limitation of motion.  An October 
2003 VA examination report reflects range of motion of the 
left knee from zero to 120 degrees with painful motion at the 
end of flexion.  The examiner indicated that the range of 
motion was additionally limited by pain but to not what 
degree.  The report indicates that the veteran had no 
abnormal or guarding of movement and he had a normal gait 
with no limitations on standing or walking.  The August 2004 
private examination report shows the veteran had extension to 
zero degrees and flexion to 125 degrees.  The report also 
indicates he had normal muscle strength, normal tone, and no 
muscle atrophy.  The October 2004 VA examination report 
reflects range of motion of zero degrees extension and 140 
degrees flexion with pain at the end of flexion.  There was 
no change in range of motion with repeated or resisted 
action.  Despite the veteran's various subjective complaints 
to include constant dull pain that was intermittently severe 
and stiffness and swelling of the left knee, examination 
revealed no redness, or swelling.  

Due to lack of objective evidence such as decreased 
musculature or atrophy in conjunction with the ranges of 
function reflected in both private and VA medical evidence, 
the Board concludes that the evidence is not reflective of 
limitation of function of the left knee that approximates 
extension of the knee to 10 degrees or flexion of the knee to 
45 degrees.  As such, a compensable disability rating is not 
warranted for limitation of motion of the knee based either 
on extension or flexion.  (Diagnostic Code 5260, 5261).  
Nevertheless, as with the right knee, there is evidence of 
some limited painful motion and arthritis, such that a 10 
percent evaluation, but no more is warranted under Diagnostic 
Code 5003, if given that the arthritis is a manifestation of 
the veteran's service connected chondromalacia.  

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional alternative 
diagnostic codes available to evaluate knee disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2004); 
but see 38 C.F.R. § 4.14 (2004).  The evidence of record, 
however, does not reflect the veteran has ankylosis of his 
left knee or impairment of the tibia and fibula resulting in 
nonunion with loose motion such that application of 
Diagnostic Code 5256 or 5262, respectively, would be proper.

In short, the weight of the evidence is against a higher 
disability rating for the veteran's left knee.  While the May 
2005 hearing transcript reflects that the veteran asserts 
that he should be granted a compensable disability rating for 
both instability and limitation of motion, such a conclusion 
in the circumstances of the instant case is not warranted 
since there is no objective evidence of subluxation.  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected left knee disability limits his 
efficiency in certain tasks.  However, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Withdrawal of Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In a May 2005 
statement in support of claim, the veteran indicates that he 
no longer wished to pursue an increased rating for bilateral 
pes planus.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the issue on 
appeal and it is dismissed.

Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran contends that his service-connected knee and feet 
disabilities are the cause of, or at minimum aggravate, a 
back condition.  The Board notes that the evidence does not 
demonstrate that the veteran has the requisite medical 
training or expertise that would render his opinion competent 
in this matter.  As a layman, he is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, 
while the veteran is competent to describe his symptoms, he 
is not competent to render a medical opinion that attributes 
a back condition to a service-connected disability.

A January 2003 private medical record reflects that lumbar 
films revealed mild degenerative disc disease and contains an 
impression of low back pain exacerbated by the veteran's 
weight.  The private medical record indicates that the 
veteran was obese and was not able to touch his toes even 
though there was no pain upon attempt.  An October 2003 VA 
examination report shows that the VA examiner, after 
examining the veteran and reviewing the claims file, 
indicated that the veteran's back condition was less likely 
than not due to his service-connected disabilities and that 
is was more likely due to his obesity.  

The veteran argues that as the opinion contained in the 
October 2003 VA examination report leaves open the 
possibility that his back condition is due to or aggravated 
by service-connected disabilities, service connection should 
be granted.  See April 2005 statement.  However, the weight 
of the evidence must do more than suggest a remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  Here, the weight 
of the competent evidence does not rise to a level of 
equipoise such that the doctrine of reasonable doubt is 
implicated.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  The veteran has also, in essence, argued 
that little probative value should be assigned to the October 
2003 opinion as the examiner had based his opinion on only 
one visit.  However, treatment by a physician or seeing him 
on numerous occasions is not required for an examiner's 
opinion to be probative.  Se, e.g., White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. 
App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  As indicated, the VA examiner had access to the 
veteran's claims file and the medical evidence therein in 
addition to his examination of his veteran to form the 
medical basis of his opinion.  Therefore, the Board is not 
persuaded that little probative value should be assigned to 
this medical opinion.

As the competent, probative medical evidence is against a 
correlation between a back condition and a service-connected 
disability, the Board finds that the weight of the evidence 
is against the veteran's claim.  Accordingly, secondary 
service connection for a back condition is not warranted

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Prior to adjudication of his secondary service connection 
claim, a letter was sent to the veteran in January 2003 by 
which he was informed of the evidence necessary to 
substantiate secondary service connection, the evidence VA 
would obtain, and the evidence it was his responsibility to 
provide in compliance with elements 1, 2, and 3.  The January 
2003 letter requested that the veteran send the evidence 
needed.  Prior to initial adjudication of his bilateral knee 
claim, a letter was issued in compliance with elements 1, 2, 
and 3 in September 2003 by which the veteran was informed of 
the evidence necessary to substantiate an increased rating, 
the evidence VA would obtain, and the evidence it was his 
responsibility to submit.  In October 2004, a letter was sent 
to the veteran by which he was requested to submit any 
evidence in his possession pertinent to these claims in 
compliance with element 4.  The October 2004 letter also 
informed the veteran of elements 1, 2, and 3 for his 
hypertension and hallux valgus claims.  Therefore, the Board 
considers the notice requirements of the VCAA met for the 
issues decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  Although complete notice was provided to the veteran 
after the initial adjudication of his claims, he has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  In addition, the 
actions taken by VA have essentially cured the error in the 
timing of notice (i.e., VCAA compliant notice with subsequent 
VA process).  VA notified the veteran in October 2004 of the 
need to submit any evidence in his possession not already 
submitted in support of his claim.  After waiting a 
sufficient amount of time, the RO readjudicated his claim and 
issued a Supplemental Statement of the Case in January 2005.  
Under these circumstances, the Board is satisfied that any 
error in timing of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations for 
his service connection and increased rating claims and the 
resulting reports have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  Service medical records, VA medical 
records, and private medical evidence have been associated 
with the veteran's claims file.  He was afforded the 
opportunity to provide testimony in the matter and a 
transcript is of record.  He submitted additional evidence in 
support of his claims (to include abnormal electrocardiogram 
result about which he testified) but waived initial RO 
review.  As the veteran has not identified or properly 
authorized the request of any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

An increased rating for hypertension is denied.

The appeal for entitlement to an initial increased disability 
rating for bilateral pes planus, evaluated as 10 percent 
disabling prior to December 9, 2002, and 30 percent disabling 
thereafter, is dismissed.

An initial compensable disability rating for hallux valgus 
with bunion, right foot, is denied.

An increased rating for chondromalacia patella of the right 
knee is denied.

An increased rating for chondromalacia patella of the left 
knee is denied.


Service connection for a back condition secondary to service 
connected disability is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


